[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                No. 10-12059                 OCT 27, 2010
                            Non-Argument Calendar             JOHN LEY
                                                                CLERK
                          ________________________

                  D.C. Docket No. 3:10-cv-00014-WKW-SRW

JACOB SPRINGER,
US Army (Ret.)
lllllllllllllllllllll                                         Plaintiff-Appellant,


                                     versus

STEVE PERRYMAN,
Circuit Court Judge for Randolph
Co., Circuit Court,
JOHN A. TINNEY,
Attorney,
DEBORAH HILL BIGGERS,
THOMAS E. DICK,
representing State Farm Mutual Insurance Co.
lllllllllllllllllllll
                                                          Defendants-Appellees.

                         ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                               (October 27, 2010)
Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

       Jacob Springer, pro se, appeals the district court’s dismissal of his civil rights

complaint, filed pursuant to 42 U.S.C. § 1983, for lack of subject matter jurisdiction

based upon the Rooker-Feldman doctrine.1 Springer’s § 1983 complaint arose from

the denial of his premature appeal of a state circuit court’s grant of a motion to

enforce settlement against Springer, and named Randolph County circuit court Judge

Steve Perryman, defense attorney Thomas E. Dick, and his former attorneys John A.

Tinney and Deborah Hill Biggers as defendants. On appeal, Springer generally

argues that the district court erred in dismissing his case because his constitutional

rights were violated, the judges and attorneys involved with his case conspired to

prevent his case from moving forward, he was entitled to a jury trial as secured by the

Seventh Amendment, and it “was totally unfair” for his case to be compared to the

Rooker-Feldman doctrine. After thorough review, we affirm.

       We review “dismissals for lack of subject matter jurisdiction de novo.”

Nicholson v. Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009). “Pro se pleadings are held

to a less stringent standard than pleadings drafted by attorneys and will, therefore, be



       1
        Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman,
460 U.S. 462 (1983).

                                              2
liberally construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir.

1998). The party invoking federal subject matter jurisdiction bears the burden of

proving its existence. See Sweat Pea Marine, Ltd. v. APJ Marine, Inc., 411 F.3d

1242, 1247 (11th Cir. 2005).

      The Rooker-Feldman doctrine provides that “lower federal courts are precluded

from exercising appellate jurisdiction over final state-court judgments.” Nicholson,

558 F.3d at 1268 (quotation omitted). In Exxon Mobil v. Saudi Basic Indus. Corp.,

544 U.S. 280, 284 (2005), the Supreme Court cautioned against broadly construing

Rooker-Feldman and held that the doctrine be confined only to “cases brought by

state-court losers complaining of injuries cause by state-court judgments rendered

before the district court proceedings commenced and inviting district court review

and rejection of those judgments.”

      Rooker-Feldman’s reach extends to federal claims raised by the state-court

loser that are deemed to be “inextricably intertwined” with the state court judgment.

Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009). We have advanced two

scenarios where a federal claim is considered inextricably intertwined with the state

court judgment: (1) where the success of the federal claim would “effectively nullify”

the state court judgment; and (2) where the federal claim “succeeds only to the extent

that the state wrongly decided the issues.” Id. (quotations omitted).

                                          3
      Here, the district court did not err in concluding that Rooker-Feldman barred

Springer’s civil rights complaint because, squarely within the language of Exxon

Mobil, he was a state-court loser who sued in federal court to complain of injuries

caused by the state-court judgment that was rendered before the filing of his federal

complaint. See Nicholson, 558 F.3d at 1268, 1270. To the extent that Springer

couches his complaint in terms of independent constitutional claims against the

defendants, we hold that those federal claims are inextricably intertwined with the

Randolph County circuit court’s granting of the motion to enforce the settlement and,

thus, still fell within the confines of the Rooker-Feldman jurisdictional bar. See

Casale, 558 F.3d at 1261. Accordingly, we affirm.

      AFFIRMED.




                                          4